Cite as: 555 U. S. ____ (2008)           1

                   Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
        ARTEMUS RICK WALKER v. GEORGIA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF GEORGIA

            No. 08–5385. Decided October 20, 2008 


  The petition for a writ of certiorari is denied.
  Statement of JUSTICE STEVENS respecting the denial of
the petition for writ of certiorari.
  The question presented by the petition for certiorari is
whether Georgia’s current administration of its death
penalty violates the Eighth Amendment’s guarantee
against arbitrariness and discrimination in capital sen
tencing. Specifically, petitioner charges that the Georgia
Supreme Court has “fail[ed] to: (1) conduct meaningful
proportionality review, and (2) enforce reporting require
ments under Georgia’s capital sentencing scheme,” as is
required to ensure that only the most culpable offenders
are put to death. Pet. for Cert. i. In its response to the
petition, the State persuasively argues that petitioner did
not raise and litigate these claims in state court. That
argument provides a legitimate basis for this Court’s
decision to deny review. I write separately to emphasize
that the Court’s denial has no precedential effect, see
Teague v. Lane, 489 U. S. 288, 296 (1989), and to note that
petitioner’s submission is supported by our prior opinions
evaluating the constitutionality of the Georgia statute.
  Justice Stewart was the principal architect of our death
penalty jurisprudence during his tenure on the Court. In
his separate opinion in Furman v. Georgia, 408 U. S. 238
(1972) (per curiam), he observed that death sentences
imposed pursuant to Georgia’s capital sentencing scheme
were “cruel and unusual in the same way that being
struck by lightning is cruel and unusual.” Id., at 309
2                  WALKER v. GEORGIA

                   Statement of STEVENS, J.

(concurring opinion). The Georgia statute in effect at that
time placed unfettered discretion in the hands of juries,
resulting in the arbitrary, and often discriminatory, issu
ance of capital sentences. Justice Stewart concluded that
the Eighth Amendment cannot tolerate the infliction of a
death sentence under a legal system that permits this
unique penalty to be wantonly and freakishly imposed.
Id., at 310.
   The Georgia Legislature amended its capital sentencing
scheme after Furman, and a challenge to the new scheme
reached this Court in Gregg v. Georgia, 428 U. S. 153
(1976). Our decision in that case to uphold the later en
acted statute was founded on an understanding that the
new procedures the statute prescribed would protect
against the imposition of death sentences influenced by
impermissible factors such as race. Among the new proce
dures was a requirement that the Georgia Supreme Court
“compar[e] each death sentence with the sentences im
posed on similarly situated defendants to ensure that the
sentence of death in a particular case is not disproportion
ate.” Id., at 198 (joint opinion of Stewart, Powell, and
STEVENS, JJ.). We assumed that the court would consider
whether there were “similarly situated defendants” who
had not been put to death because that inquiry is an es
sential part of any meaningful proportionality review.
   That assumption was confirmed a few years later in
Zant v. Stephens, 462 U. S. 862 (1983). The question in
that case was whether a death sentence was valid not
withstanding the jury’s reliance on an invalid aggravating
circumstance. As in Gregg, our decision to uphold the
sentence “depend[ed] in part on the existence of an impor
tant procedural safeguard, the mandatory appellate re
view of each death sentence by the Georgia Supreme
Court to avoid arbitrariness and to assure proportional
ity.” 462 U. S., at 890. In response to our certified ques
tion regarding the operation of the State’s capital sentenc
                     Cite as: 555 U. S. ____ (2008)                   3

                       Statement of STEVENS, J.

ing scheme, the Georgia Supreme Court expressly stated
that its proportionality review “ ‘uses for comparison pur
poses not only similar cases in which death was imposed,
but similar cases in which death was not imposed.’ ” Id.,
at 880, n. 19.1 That approach seemed judicious because,
quite obviously, a significant number of similar cases in
which death was not imposed might well provide the most
relevant evidence of arbitrariness in the sentence before
the court.
   The opinions in another Georgia case, McCleskey v.
Kemp, 481 U. S. 279 (1987), make it abundantly clear that
there is a special risk of arbitrariness in cases that involve
black defendants and white victims. See also Turner v.
Murray, 476 U. S. 28, 33–37 (1986) (plurality and majority
opinions) (discussing the heightened risks of prejudice
that inhere in the prosecution of interracial capital of
fenses). Although there is some indication that those risks
have diminished over time, at least the race-of-victim
effect persists. See Baldus & Woodworth, Race Discrimi
nation and the Legitimacy of Capital Punishment: Reflec
tions on the Interaction of Fact and Perception, 53 DePaul
L. Rev. 1411, 1424–1426 (2004).
   It is against that backdrop that I find this case, which
involves a black defendant and a white victim, particularly
——————
   1 The salient aspects of Georgia’s capital sentencing scheme have

changed little since we evaluated them in Gregg and Zant. By statute,
the State must prove at least one of an enumerated list of aggravating
circumstances for an offense to be death eligible. Ga. Code Ann. §17–
10–30(b) (2008). The jury then has complete discretion to weigh all
aggravating and mitigating factors in determining the sentence.
Georgia law requires the State Supreme Court to review each death
sentence to determine whether it “was imposed under the influence of
passion, prejudice, or any other arbitrary factor” and whether it “is
excessive or disproportionate to the penalty imposed in similar cases.”
§17–10–35(c). The trial court must in each case transmit the entire
record and transcript, along with a special report prepared by the trial
judge, to facilitate appellate review. §17–10–35(a).
4                    WALKER v. GEORGIA

                    Statement of STEVENS, J.

troubling. The State’s evidence showed that, on the night
of the murder, petitioner and an accomplice drove to the
victim’s home. After petitioner drew the victim outside,
the two engaged in a struggle and petitioner stabbed the
victim 12 times. While his accomplice collected the vic
tim’s wallet, petitioner used the victim’s keys to try to gain
access to his house, stating that he “had ‘one more to kill.’ ”
When a woman inside the house yelled that she had a gun,
petitioner and his accomplice fled. 282 Ga. 774, 775, 653
S. E. 2d 439, 443 (2007). The jury found petitioner guilty
of murder, felony murder, armed robbery, aggravated
assault, attempted burglary, and possession of a firearm
during the commission of a crime. After the penalty phase
proceeding, the jury concluded that the State had proved
five statutory aggravating factors (two of which the Geor
gia Supreme Court later found invalid, id., at 781, 653
S. E. 2d, at 447), and it sentenced petitioner to death.
   Rather than perform a thorough proportionality review
to mitigate the heightened risks of arbitrariness and
discrimination in this case, the Georgia Supreme Court
carried out an utterly perfunctory review. Its undertaking
consisted of a single paragraph, only the final sentence of
which considered whether imposition of the death penalty
in this case was proportionate as compared to the sen
tences imposed for similar offenses. And even then the
court stated its review in the most conclusory terms: “The
cases cited in the Appendix support our conclusion that
[petitioner’s] punishment is not disproportionate in that
each involved a deliberate plan to kill and killing for the
purpose of receiving something of monetary value.” Id., at
782, 653 S. E. 2d, at 447–448. The appendix consists of a
string citation of 21 cases in which the jury imposed a
death sentence; it makes no reference to the facts of those
cases or to the aggravating circumstances found by the
jury.
   Had the Georgia Supreme Court looked outside the
                     Cite as: 555 U. S. ____ (2008)                   5

                       Statement of STEVENS, J.

universe of cases in which the jury imposed a death sen
tence, it would have found numerous cases involving
offenses very similar to petitioner’s in which the jury
imposed a sentence of life imprisonment. See, e.g., Jones
v. State, 279 Ga. 854, 622 S. E. 2d 1 (2005); Spickler v.
State, 276 Ga. 164, 575 S. E. 2d 482 (2003); Cross v. State,
271 Ga. 427, 520 S. E. 2d 457 (1999); Jenkins v. State, 268
Ga. 468, 491 S. E. 2d 54 (1997); LeMay v. State, 265 Ga.
73, 453 S. E. 2d 737 (1995) (the circumstances of the of
fense are described in LeMay v. State, 264 Ga. 263, 443
S. E. 2d 274 (1994)); Cobb v. State, 250 Ga. 1, 295 S. E. 2d
319 (1982). If the Georgia Supreme Court had expanded
its inquiry still further, it would have discovered many
similar cases in which the State did not even seek death.
See, e.g., Davis v. State, 281 Ga. 871, 644 S. E. 2d 113
(2007); Wiggins v. State, 280 Ga. 627, 632 S. E. 2d 80
(2006); Escobar v. State, 279 Ga. 727, 620 S. E. 2d 812
(2005); Stanley v. State, 261 Ga. 412, 405 S. E. 2d 493
(1991). Cases in both of these categories are eminently
relevant to the question whether a death sentence in a
given case is proportionate to the offense.2 The Georgia
Supreme Court’s failure to acknowledge these or any other
cases outside the limited universe of cases in which the
defendant was sentenced to death creates an unacceptable
risk that it will overlook a sentence infected by impermis
sible considerations.3
——————
  2 JUSTICE  THOMAS states that the Georgia Supreme Court in fact “con
sidered a life sentence in its proportionality review” by examining the
sentence of petitioner’s accomplice. Post, at 6, n. 2. As the concurring
opinion elsewhere notes, however, the accomplice “was ineligible for the
death penalty because he was adjudged mentally retarded.” Post, at 3.
Because petitioner’s accomplice is not a “similarly situated defendant,”
his life sentence does not provide a meaningful point of comparison.
   3 Moreover, even the conclusory review that the Georgia Supreme

Court actually undertook was erroneous because it failed to use rea
sonable comparators. Had the court attended to the facts of the cases
cited in the appendix, it would have noted that in almost 30 percent of
6                       WALKER v. GEORGIA

                        Statement of STEVENS, J.

   Particularly troubling is that the shortcomings of the
Georgia Supreme Court’s review are not unique to this
case. In the years immediately following Gregg, it was
that court’s regular practice to include in its review cases
that did not result in a death sentence. That practice
began to change around the time this Court decided Pulley
v. Harris, 465 U. S. 37 (1984). We stated in that case that
the Eighth Amendment does not require comparative
proportionality review of every capital sentence. Id., at
44–46; see also McCleskey, 481 U. S., at 306 (“[W]here the
statutory procedures adequately channel the sentencer’s
discretion, such proportionality review is not constitution
ally required”). But that assertion was intended to convey
our recognition of differences among the States’ capital
schemes and the fact that we consider statutes as we find
them, id., at 45; it was not meant to undermine our con
clusion in Gregg and Zant that such review is an impor
tant component of the Georgia scheme.4
——————
them the defendant was convicted of two homicides, in contrast to the
single homicide for which petitioner was convicted. See Franks v.
State, 278 Ga. 246, 599 S. E. 2d 134 (2004); Sealey v. State, 277 Ga. 617,
593 S. E. 2d 335 (2004); Arevalo v. State, 275 Ga. 392, 567 S. E. 2d 303
(2002); Raheem v. State, 275 Ga. 87, 560 S. E. 2d 680 (2002); DeYoung
v. State, 268 Ga. 780, 493 S. E. 2d 157 (1997); Ferrell v. State, 261 Ga.
115, 401 S. E. 2d 741 (1991). The court’s reliance on such dissimilar
comparators further undermines the risk-reducing function served by
its review.
   4 JUSTICE THOMAS suggests that the Court in McCleskey “endorsed”

precisely the same proportionality review undertaken by the Georgia
Supreme Court in this case. Post, at 1. Notably, McCleskey did not
challenge the scope of the state court’s proportionality review. See
Brief for Respondent in McCleskey v. Kemp, O. T. 1986, No. 84–6811,
p. 29. It is thus unsurprising that this Court’s brief discussion of the
state court’s review did not recognize or revisit our observation in Zant
v. Stephens, 462 U. S. 862 (1983), regarding the usual content of that
review; indeed, that portion of the Court’s discussion does not acknowl
edge Zant at all. See 481 U. S., at 306. I hesitate to read into
McCleskey this Court’s endorsement of the Georgia Supreme Court’s
abridged proportionality review when that issue was neither briefed by
                     Cite as: 555 U. S. ____ (2008)       7

                       Statement of STEVENS, J.

   Since Pulley, the Georgia Supreme Court has signifi
cantly narrowed the universe of cases from which it culls
comparators. It now appears to be the court’s practice
never to consider cases in which the jury sentenced the
defendant to life imprisonment. See Note, 39 Ga. L. Rev.
631, 657 (2005) (determining that in each of 55 capital
cases reviewed by the Georgia Supreme Court between
1994 and 2004, the court exclusively considered other
cases resulting in a death sentence). This is not the re
view that the Georgia Supreme Court represented to us in
Zant. And the likely result of such a truncated review—
particularly in conjunction with the remainder of the
Georgia scheme, which does not cabin the jury’s discretion
in weighing aggravating and mitigating factors—is the
arbitrary or discriminatory imposition of death sentences
in contravention of the Eighth Amendment.
   Petitioner also notes a second failure of the Georgia
Supreme Court’s review in this case. In all capital cases,
Georgia law requires the trial court to transmit, along
with the entire record and transcript, a detailed report
prepared by the trial judge describing the defendant’s
history and the circumstances of the case. Ga. Code Ann.
§17–10–35(a). Although it has previously admonished
trial courts of the necessity of complying with this rule,
see McDaniel v. State, 271 Ga. 552, 553, 522 S. E. 2d 648,
650 (1999), the Georgia Supreme Court in this case ne
glected to enforce it. This breakdown in the statutory
process is especially troubling when viewed in light of the
other shortcomings of that court’s review. “When a defen
dant’s life is at stake, th[is] Court has been particularly
sensitive to insure that every safeguard is observed.”
Gregg, 428 U. S., at 187 (joint opinion of Stewart, Powell,
and STEVENS, JJ.). The Georgia Supreme Court owes its
capital litigants the same duty of care and must take
—————— 

the parties nor thoroughly considered by the Court. 

8                   WALKER v. GEORGIA

                   Statement of STEVENS, J.

seriously its obligation to safeguard against the imposition
of death sentences that are arbitrary or infected by im
permissible considerations such as race.